Case 3:19-cv-00217-GMG-RWT Document 111 Filed 08/13/21 Page 1 of 5 PageID #: 1593




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   MARTINSBURG

   JESSE RUSSELL SIMPSON,

                Plaintiff,

   v.                                             CIVIL ACTION NO.: 3:19-CV-217
                                                  (GROH)


   A. McCABE, DAP-C Chief of Psychology,
   C. GOMEZ, Warden, WOLEVER, Associate Warden,
   TEJERA, Unit Manager, LAYHUE, Correctional Counselor,
   B. PLAVI, Correctional Counselor, EDWARDS,
   Correctional Counselor, BARKASZI, Case Manager,
   E. DODRILL, Case Manager, FULLEN, Captain,
   DULLA, Correctional Officer, DAVID RUDY,
   Correctional Counselor, D. K. WILLIAMS, Warden,
   S. MOORE, Unit Manager, BREECE, Case Manager,
   G. HORNKOHL, Correctional Counselor,
   WHITLEY, Captain, WARDEN HAYES, SIS Lieutenant,
   O’CAIN, Lieutenant, NORTH, Lieutenant,
   GUINN, Lieutenant, FOISEY, Correctional Officer,
   SANTIAGO, Correctional Officer, MAYS,
   Recreation Specialist, JOHN B. FOX, Warden (OK FTC),
   UNKNOWN WARDEN OF OKLAHOMA CITY FTC,
   UNKNOWN CAPTAIN OF OKLAHOMA CITY FTC,
   JEREMY LYON, Acting Unit Manager,
   REBECCA STACY, Psychologist,
   CRUZ, Correctional Officer,

                Defendants.

                 ORDER ADOPTING REPORT AND RECOMMENDATION

         On this day, the above-styled matter came before the Court for consideration of

   the Report and Recommendation (AR&R@) of United States Magistrate Judge Robert W.

   Trumble. Pursuant to the Local Rules, this civil action was referred to Judge Trumble for

   submission of a proposed R&R. Magistrate Judge Trumble issued an R&R [ECF No.

   102] on June 2, 2021. In the R&R, Judge Trumble recommends that the Plaintiff’s third
Case 3:19-cv-00217-GMG-RWT Document 111 Filed 08/13/21 Page 2 of 5 PageID #: 1594




   amended complaint be dismissed as to all Defendants except Defendant Rudy. Both

   Plaintiff and the Defendants filed objections to the R&R. ECF Nos. 104 & 107.

   Accordingly, this matter is now ripe for adjudication.

          Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court is required to make a de novo

   review of those portions of the magistrate judge=s findings to which objection is made.

   However, the Court is not required to review, under a de novo or any other standard, the

   factual or legal conclusions of the magistrate judge as to those portions of the findings or

   recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

   150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

   of a Plaintiff’s right to appeal this Court’s Order.      28.U.S.C..'.636(b)(1); Snyder v.

   Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

   94 (4th Cir. 1984).

          “When a party does make objections, but these objections are so general or

   conclusory that they fail to direct the district court to any specific error by the magistrate

   judge, de novo review is unnecessary.” Green v. Rubenstein, 644 F. Supp. 2d 723, 730

   (S.D. W. Va. 2009) (citing Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)). “When

   only a general objection is made to a portion of a magistrate judge’s report-

   recommendation, the Court subjects that portion of the report-recommendation to only a

   clear error review.”   Williams v. New York State Div. of Parole, No. 9:10-CV-1533

   (GTS/DEP), 2012 WL 2873569, at *2 (N.D.N.Y. July 12, 2012). “Similarly, when an

   objection merely reiterates the same arguments made by the objecting party in its original

   papers submitted to the magistrate judge, the Court subjects that portion of the report-


                                                 2
Case 3:19-cv-00217-GMG-RWT Document 111 Filed 08/13/21 Page 3 of 5 PageID #: 1595




   recommendation challenged by those arguments to only a clear error review.” Taylor v.

   Astrue, 32 F. Supp. 3d 253, 260-61 (N.D.N.Y. 2012).

          Courts have also held that when a party’s objection lacks adequate specificity, the

   party waives that objection. See Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766

   (2d Cir. 2002) (finding that even though a party filed objections to the magistrate judge’s

   R&R, they were not specific enough to preserve the claim for review). Bare statements

   “devoid of any reference to specific findings or recommendations . . . and unsupported by

   legal authority, [are] not sufficient.” Mario 313 F.3d at 766. Pursuant to the Federal

   Rules of Civil Procedure and this Court’s Local Rules, “referring the court to previously

   filed papers or arguments does not constitute an adequate objection.” Id.; See also Fed.

   R. Civ. P. 72(b); LR PL P 12. Finally, the Fourth Circuit has long held, “[a]bsent objection,

   we do not believe that any explanation need be given for adopting [an R&R].” Camby v.

   Davis, 718 F.2d 198, 200 (4th Cir. 1983) (finding that without an objection, no explanation

   whatsoever is required of the district court when adopting an R&R).

          Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

   days of the Plaintiff being served with a copy of the same. 28 U.S.C. ' 636(b)(1); Fed.

   R. Civ. P. 72(b). Service was accepted by the pro se Plaintiff on June 5, 2021. ECF

   No. 103. He timely filed his objections on June 21, 2021. See ECF No. 105. Defendants

   filed objections on June 16, 2021.

          The Plaintiff’s lengthy, winding objections are without merit. Many of the objections

   spanning eighteen pages are exactly the type of generalized, conclusory objections

   courts are free to ignore. See Green, 644 F. Supp. 2d at 730. For example, in his first


                                                3
Case 3:19-cv-00217-GMG-RWT Document 111 Filed 08/13/21 Page 4 of 5 PageID #: 1596




   objection, the “Plaintiff objects to the Report and Recommendation in general because

   Magistrate Judge Robert W. Trumble is biased against Plaintiff . . . .” ECF No. 107 at 1.

   Although such an objection requires no response from the Court, the Undersigned notes

   that a thorough review of the record and Magistrate Judge Trumble’s handling of this

   matter demonstrates no bias toward the Plaintiff. The remainder of Plaintiff’s objections

   misstate, misconstrue, or needlessly take issue with the R&R.

          Moreover, Plaintiff contends that the R&R “fails to clearly address Plaintiff’s claims

   or apply any specific or substantive reasoning . . . .” Id. at 5. This is hardly the case; the

   R&R is thirty-five pages. Magistrate Judge Trumble carefully analyzed the Plaintiff’s

   claims, applying statutes and case law to Plaintiff’s numerous allegations. This is also

   demonstrated by Magistrate Judge Trumble’s determination that the Plaintiff’s claims

   against Defendant Rudy should proceed.

          Indeed, the Defendants object to this portion of the R&R. Specifically, Defendants

   aver that the Plaintiff “presents no evidence” to support his assertions that Defendant

   Rudy sexually assaulted the Plaintiff by “stick[ing] his fingers in Plaintiff’s rectum,

   sometimes causing bleeding.”        ECF No. 104 at 2.        Although Defendants refer to

   Plaintiff’s allegations against Defendant Rudy as “conclusory,” the Court disagrees.

   Magistrate Judge Trumble correctly concluded that the Plaintiff’s allegations against

   Defendant Rudy, at this stage of the proceedings, should go forward.

          Therefore, upon careful review of the R&R, it is the opinion of this Court that

   Magistrate Judge Trumble=s Report and Recommendation [ECF No. 102] should be, and

   is hereby, ORDERED ADOPTED for the reasons more fully stated therein. The parties’


                                                 4
Case 3:19-cv-00217-GMG-RWT Document 111 Filed 08/13/21 Page 5 of 5 PageID #: 1597




   objections are OVERRULED. Accordingly, Defendants’ Motion to Dismiss [ECF No. 90]

   is GRANTED IN PART and Plaintiff’s Third Amended Complaint is hereby DISMISSED

   WITHOUT PREJUDICE as to Defendants Williams, Moore, Breece, Hornkohl, Whitley,

   Hayes, O’Cain, North, Guinn, Foisey, Santiago, Mays, Fox, Unknown Warden of

   Oklahoma City FTC, Unknown Captain of Oklahoma City FTC, Lyon and Stacy for

   lack of jurisdiction.1 All remaining Defendants, except Defendant David Rudy,

   are DISMISSED WITH PREJUDICE.

           The Clerk of Court is DIRECTED to mail a copy of this Order to the Plaintiff by

   certified mail, return receipt requested, at his last known address as reflected on the

   docket sheet.

           DATED: August 13, 2021




   1 The Court recognizes that the R&R’s recommendation portion conflicts with the analysis on page 16
   regarding dismissal of these Defendants without prejudice. Nonetheless, the Court finds dismissal without
   prejudice, as explained in the R&R, is appropriate.

                                                      5
